BILLINGS, Judge.
Consolidated suits by taxpayers of Frontenac and University City challenging 1982 property tax ordinances of the two cities as violative of the Hancock Amendment [Article X, §§ 16-24, Missouri Constitution]. The trial court granted declaratory and injunctive relief to taxpayers after finding and determining the tax increases contained in the ordinances had not been approved by the voters as required by the Amendment. We affirm.
Cities admit the ordinances in question increased levies which were in existence on November 4, 1980, the effective date of the Amendment. However, they contend that because the increased tax rates are within the authorized constitutional and statutory maximum rates, voter approval was not required.
The pertinent part of the Amendment is § 22(a), which provides in part as follows:
Counties and other political subdivisions are hereby prohibited from levying any tax, license or fees, not authorized by law, charter or self-enforcing provisions of the constitution when this section is adopted or from increasing the current levy of an existing tax ... above that current levy authorized by law or charter when this section is adopted without the approval of the required majority of the qualified voters....” (Our emphasis)
We first observe that § 22(a) contains two separate and distinct clauses. We think it is clear that the first clause prohibits political subdivisions from levying, without voter approval, a tax that was not authorized by law when the Amendment was adopted. We think it equally clear that the second clause requires voter approval before there can be an increase in the current levy of an existing tax above the current levy authorized by law on November 4, 1980.
Here, the cities increased the current levy of the taxes in question above the current levy in effect on November 4, 1980. They contend they have the authority, under the Amendment, to increase property taxes, without the required approval of the voters, up to the maximum rate authorized by law. This argument ignores the second clause of § 22(a) and the language therein concerning “current levy of an existing tax.”
A cardinal rule of constitutional construction is that “every word in a constitutional provision is presumed to have effect and meaning.” Buechner v. Bond, 650 S.W.2d 611 (Mo. banc 1983).
“This Court has recognized that in construction of constitutional provisions, it should undertake to ascribe to words the meaning which the people understood them to have when they adopted the provision. State ex inf. of Danforth v. Cason, 507 S.W.2d 405, 408 (Mo. banc 1973). ‘The framers of the Constitution and the people who adopted it “must be understood to have employed words in their natural sense, and to have intended what they have said.” This is but saying that no forced or unnatural construction is to be put upon their language.’ State ex inf. Danforth v. Cason, 507 S.W.2d at 409; State ex rel. Heimberger v. Board of Curators of University of Missouri, 268 Mo. 598, 188 S.W. 128 (banc 1916) .... Of course, this Court must give due regard to the primary objectives of the provision under scrutiny as viewed in harmony with all related provisions, considered as a whole. State at the Information of Martin v. City of Independence, [Mo.] 518 S.W.2d [63] at 66.” Roberts v. McNary, 636 S.W.2d 332, 335 (Mo. banc 1982).
In considering the provisions as a whole, in harmony with all other provisions, we reject cities’ contention. To do otherwise would amount to an unnatural construction and render the second clause meaningless. Our conclusion is consistent with the objectives of the Amendment as understood by the voters. The official ballot title for the *217Amendment specifically informed the electorate that it “prohibits local tax or fee increases without popular vote.”
The “Amendment ... is popularly described as ‘the taxing and spending lid’ ..., words which also reflect its central purpose.” Buchanan v. Kirkpatrick, 615 S.W.2d 6, 13 (Mo. banc 1981). Limiting the ability of municipalities to increase taxes accords with the objectives of the Amendment as a whole.
The judgment of the trial court is affirmed.
RENDLEN, C.J., HIGGINS, GUNN and DONNELLY, JJ., and HOUSER, Senior Judge, concur.
BLACKMAR, J., concurs in part and dissents in part in separate opinion filed.
WELLIVER, J., not sitting.